Citation Nr: 0701119	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to nonservice-connected death pension 
benefits.

3. Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern



INTRODUCTION

The veteran had recognized guerilla service and service in 
the Philippine Army from May 1945 to May 1946.  The appellant 
is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of Philippines.


FINDINGS OF FACT

1. The veteran died in March 2003, and the certificate of 
death reveals that the cause of death was multiple organ 
failure; no other conditions were listed on the death 
certificate as a significant condition contributing to death.

2. During the veteran's lifetime, service connection was not 
in effect for any disability. 

3. There is no medical evidence that the fatal multiple organ 
failure first shown after service had onset in service, or 
was manifested to a compensable degree within the applicable 
presumptive periods, or was otherwise caused by an injury or 
disease of service origin.  

4. The veteran's recognized guerrilla and service in the 
Philippine Army does not qualify as requisite service to 
confer eligibility to the appellant for VA 
nonservice-connected death pension benefits.

5. The appellant's claim for accrued benefits was received in 
May 2004 more than one year after the veteran's death in 
March 2003.



CONCLUSIONS OF LAW 

1. A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2006).

2. The appellant is not eligible for nonservice-connected VA 
death pension benefits.  38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. § 3.40 (2006).

3. The appellant has no legal entitlement to accrued 
benefits. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.1000 as amended (December 2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 


connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated 
in August 2004.  The notice informed the appellant of the 
specific evidence needed to substantiate the claims.  The 
appellant was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
her authorization VA would obtain any such records on her 
behalf.  She was asked to submit evidence, which would 
include that in her possession, in support of the claims.  
The notice included the general effective date provision for 
the claims, that is, the date of receipt of the claims.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability). 

To the extent that the degree of disability assignable was 
not provided, as the claims are denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the appellant with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained service medical 
records and records of a private physician.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Cause of Death 
Legal Principles 

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. § 1110. 

Service connection for certain chronic diseases, including 
brain hemorrhage or thrombosis, heart disease to include 
hypertension, diabetes mellitus, and tuberculosis may be also 
be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service and within 
three years of service for tuberculosis.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Factual Background 

According to the death certificate, the veteran died in March 
2003, and the cause of death was shock due to multiple organ 
failure.  No other condition was listed as contributing to 
the cause of death. 

In an Affidavit for Philippine Army Personnel, dated in 1945, 
the veteran reported no illnesses from December 1941 to the 
date he returned to military control.  On a separation 
examination in May 1946, examination of the lungs and the 
cardiovascular and endocrine systems were normal.  A chest X-
ray was negative, and blood pressure was 115/75.  A brain 
hemorrhage or thrombosis was not documented. 

A copy of the Marriage Certificate discloses that the veteran 
and the appellant were married in 1974.

After service, private medical records disclose the veteran's 
health problems as hypertension and cerebrovascular accident 
(brain hemorrhage or thrombosis (May 1991); pneumonia and 
tuberculosis (December 1993); and pneumonia, diabetes 
mellitus, and coronary artery disease (February 2003).  All 
of the disabilities were first documented at least 45 or more 
years after service. 

During the veteran's lifetime, service connection was not in 
effect for any disability. 

Analysis

After a review of all the evidence of record, the question 
presented is whether service connection is warranted for 
fatal multiple organ failure, which was identified on the 
death certificate as having caused the veteran's death. 

The record shows that of the veteran's health problems the 
conditions affecting bodily organs were hypertension, 
cerebrovascular accident (brain hemorrhage or thrombosis), 
pneumonia, tuberculosis, diabetes mellitus, and coronary 
artery disease. 

The available service medical records contain no finding or 
history of hypertension, cerebrovascular accident (brain 
hemorrhage or thrombosis), pneumonia, tuberculosis, diabetes 
mellitus, or coronary artery disease.  And there is no 
medical evidence of hypertension, cerebrovascular accident 
(brain hemorrhage or thrombosis), diabetes mellitus, or 
coronary artery disease within the initial post-service year 
to a compensable degree or of tuberculosis within three years 
of service to warrant service connection for the fatal 
multiple organ failure on the basis that the diseases were 
shown during service or on a presumptive basis. 

For the reasons above, the preponderance of the evidence is 
against the claim of service connection for the cause of the 
veteran's death.

2. Nonservice-Connected Death Pension Benefits

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code. 38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  In 
other words, the law provides that nonservice-connected death 
pension benefits are not available to surviving spouse, who 
served in the recognized guerrilla forces or the Philippine 
Army.

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

The service department verified that the veteran had service 
as a recognized guerilla and in the Philippine Army from May 
945 to May 1946.  The law specifically excludes such service 
for purposes of entitlement to nonservice-connected death 
pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(per curiam).  Consequently, the Board finds that there is no 
legal basis on which the appellant's claim can be based.  As 
the law and not the evidence is dispositive, the claim is 
denied because of lack of legal entitlement.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.40, 3.41.

3. Accrued Benefits

Periodic monetary benefits (other than insurance and service 
members' indemnity) authorized under laws administered by the 
Department of Veterans Affairs, to which a payee was entitled 
at his death under existing  ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement as provided in 38 C.F.R. § 3.500(g) will, 
upon the death of such person, be paid to his spouse.  A 
claim for VA benefits pending on the date of death means a 
claim filed with VA that had not been finally adjudicated by 
VA on or before the date of death.  71 Fed. Reg. 78,369 (Dec. 
29, 2006) (to be codified at 38 C.F.R. § 3.1000(a) and as 
(d)(5)). 

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits. 38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).

The evidence shows that the veteran died in March 2003, and 
the appellant filed her application for accrued benefits in 
May 2004.  As the claim for accrued benefits was received 
more than one year after the veteran's death, the claim was 
untimely, and the appellant has no legal entitlement to 
accrued benefits.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Service connection for cause of the veteran's death is 
denied.

Nonservice-connected death pension benefits are denied. 

The claim for accrued benefits is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


